Case 1:20-md-02930-LPS Document 311 Filed 07/26/21 Page 1 of 2 PageID #: 6821




                                          July 26, 2021


VIA CM/ECF
The Honorable Leonard P. Stark
United States District Court
844 North King Street, Unit 26
Wilmington, DE 19801

       RE:     In re Entresto (Sacubitril/Valsartan) Patent Litigation, C.A. No. 20-2930-LPS
               Novartis Pharmaceutical Corporation v. Alkem Laboratories Ltd., et al., C.A. No.
               19-1979-LPS

Dear Judge Stark:

       The parties in the above-referenced matter write to request the scheduling of a discovery
teleconference.

       The following counsel for Plaintiff and Defendants met and conferred by telephone on July
12, 2021. Counsel have also conferred via email.
       For Plaintiff:
              Delaware Counsel:
                      Daniel Silver of McCarter & English, LLP (Novartis Pharmaceuticals
                             Corporation)

               Lead Counsel:
                     Jared Stringham of Venable LLP (Novartis Pharmaceuticals Corporation)

       For Defendants:
              Delaware Counsel:
                     Jack Phillips of Phillips, McLaughlin & Hall LLP (Nanjing Noratech
                            Pharmaceutical Company Ltd.)

               Lead Counsel:
                     Femi Masha of Husch Blackwell LLP (Nanjing Noratech Pharmaceutical
                             Company Ltd.)

       The dispute requiring judicial attention is as follows: The parties disagree over the
adequacy of Novartis’ initial infringement contentions and, if inadequate, whether Plaintiffs must
supplement those contentions prior to the September 17, 2021 deadline for final supplementation
of contentions.
Case 1:20-md-02930-LPS Document 311 Filed 07/26/21 Page 2 of 2 PageID #: 6822

The Honorable Leonard P. Stark                                                     Page 2
July 26, 2021

       Counsel are available at the convenience of the Court should Your Honor have further
questions.

                                                 Respectfully submitted,

                                                 /s/ John C. Phillips, Jr.

                                                 John C. Phillips, Jr. (No. 110)

cc: Counsel of Record (via CM/ECF)
